Citation Nr: 1705723	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The appellant has asserted that he served in recognized guerilla forces from October 1943 to October 1945 in the service of the Armed Forces of the United States.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The RO found that based on evidence of record, the National Personnel Records Center (NPRC) was unable to verify that the appellant had served as a member of the Commonwealth Army of the Philippines, including the recognized guerrillas, in the service of the Armed Forces of the United States.

In a May 30, 2013 decision, the Board denied entitlement to a one-time payment from the FVEC Fund.

In July 2013, the Board received a motion for revision of the May 2013 Board decision based on clear and unmistakable error (CUE).  In a September 23, 2013 decision, the Board denied the motion for reversal or revision of the May 2013 Board decision on the grounds of CUE. 

Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 memorandum decision, the Court vacated the Board's September 23, 2013 decision and remanded the appeal for CUE for additional development and readjudication.  It directed the Board to determine whether June 2013 correspondence from the appellant should have been taken as a motion for reconsideration and to further consider the effects of Tagupa v. McDonald, 27 Vet. App. 95 (2014) (holding that a NPRC request to verify service does not satisfy the Secretary's duty under 38 C.F.R. § 3.203).

In December 2016, the Board vacated the underlying May 30, 2013 Board decision addressing the issue of entitlement to a one-time payment from the FVEC Fund.  In January 2017, the Board also vacated the September 23, 2013 Board decision addressing the motion for reversal or revision of the May 30, 2013 Board decision on the grounds of CUE.  The Board will now adjudicate this matter as if the May 2013 and September 2013 Board decisions had never been issued.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The record before the Board consists of the Veteran's paper claims file and electronic claim files known as Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

A review of the record reveals that further development on the matter of entitlement to a one-time payment from the FVEC Fund is warranted.

The AOJ has undertaken efforts to determine whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  Evidence of record detailed that the AOJ had requested service verification on several occasions from NPRC and received negative responses in November 2009, October 2010, December 2010, and January 2011.  However, it has never submitted requests to the appropriate service department to verify the appellant's service based on the information he provided.

Thus, the Board finds that additional development is necessary prior to adjudication of the appellant's claim.  In particular, a remand is needed to ensure VA satisfies its duty to assist by seeking verification from the "service department" on whether the appellant has submitted the requisite documents to establish that he is a veteran for VA benefits purposes.  See 38 C.F.R. § 3.203(c) (2016); see also Tagupa v. McDonald, 27 Vet. App. 95 (2014).  VA's effort to verify the appellant's service with the appropriate service department must continue until a response has been received and associated with the record.  Id.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the information provided by the appellant regarding his military service to the appropriate service department (as separate from NPRC) and request verification of whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces from October 1943 to October 1945.  All requests and responses should be documented in the record.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the April 2011 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

